DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 102(a)(1) as follows:
The disclosure of the prior-filed application, Application No. 17/165,407, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-20 of Applicant’s invention include new subject matter not previously disclosed in the prior-filed applications.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the internal protrusion" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ball US 2019/0168842 A1 (hereinafter “Ball”) in view of Morton et al. US 2020/0185137 A1 (hereinafter “Morton”, cited in an IDS).
Regarding claim 16, Ball, with reference to FIG. 5, teaches a pedal for a bicycle, comprising: 
a body (46) including a platter holder (62) defining an interior chamber (74); 
a spindle assembly (60) rotatably secured to the body and configured to be connected to said bicycle; 
a first magnetic platter (48) positioned within the interior chamber; and 
a second magnetic platter (52) positioned within the interior chamber overlaying the first magnetic platter; 
wherein when in the first position the pedal is in a magnetically inactive state, and when in the second position the pedal is in a magnetically active state and magnetically secures the cleat to the pedal.
Ball teaches the claimed invention except wherein 
the first magnetic platter is rotatably secured within the interior chamber,
a second magnetic platter is non-rotatably secured within the interior chamber, and
wherein the first magnetic platter is configured to be rotated by a ferrous metal cleat between a first position and a second position.
Morton teaches a switchable permanent magnet that can be switched between a magnetically attractive “on” state and a non-attractive “off” state.  Morton, with reference to para. [0057], teaches two different embodiments wherein in a first embodiment a first magnetic platter (16) is fixed relative to a housing, whereas a second magnetic platter (14) is rotatable relative to the housing, and a second embodiment (same as applicant’s claims) the first magnetic platter (16) is rotatable relative to the housing, whereas the second magnetic platter (14) is fixed relative to the housing.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Ball’s first magnetic platter to be rotatably secured and the second magnetic platter to be non-rotatably secured as taught by Morton as an alternative means of facilitating relative movement between the first magnetic platter and the second magnetic platter.  The combination would make obvious rotating the first magnetic platter by a ferrous metal cleat between a first position and a second position since the first magnetic platter would be rotatable instead of the second magnetic platter.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ball US in view of Morton, and further in view of Jentzsch US 2019/0152559 (hereinafter “Jentzsch”, cited in an IDS).
Regarding claim 17, Ball fails to teach wherein the body includes an internal protrusion extending into the interior chamber, and at least a portion of the spindle assembly extends into the internal protrusion.
Jentzsch teaches arrange a known pedal design of arranging a spindle assembly throughout the interior body of a pedal.  The interior body has internal protrusions (broadest reasonable interpretation includes bearing support surfaces or bearings, shown in FIG. 8) to rotatably support the pedal.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Ball’s interior chamber with an internal protrusion as taught by Jentzsch in order to strengthen the pedal design by ensuring the spindle extends through the interior body of the pedal.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to teach or suggest the combination of claimed elements.
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653